TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 16, 2014



                                       NO. 03-14-00024-CV


                                  Melinda Greenhaw, Appellant

                                                  v.

HSBC Bank USA, as Trustee for PHH Alternative Mortgage Trust, Series 2007-3, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on October 15, 2013. Having

reviewed the record, the Court holds that Melinda Greenhaw has not prosecuted her appeal and

did not comply with a notice from the clerk of this Court. The appeal is thus subject to

dismissal. Therefore, the Court dismisses the appeal for want of prosecution. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.